Order entered July 31, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00481-CV

                              LAURIE FAYE WALKER, Appellant

                                                   V.

                              BRAD VINCENT WALKER, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 87415-422

                                               ORDER
        The Court has before it appellant’s July 24, 2013 first unopposed motion for extension of

time to file appellant’s brief. The Court GRANTS the motion in part and ORDERS appellant to

file her brief within thirty days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE